EXHIBIT 10.42

CERTAIN INFORMATION FROM THIS DOCUMENT HAS BEEN REDACTED PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST BY INFOSPACE, INC. UNDER 17 C.F.R. §§
200.80(B)(4), 200.83 AND 240.24B-2 AND SUBMITTED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

AMENDMENT #1 TO

YAHOO! PUBLISHER NETWORK SERVICE ORDER # 1-9935871

THIS AMENDMENT #1 (this “Amendment #1”) is entered into as of January 31, 2008
(the “Amendment #1 Effective Date”) by and among Overture Services, Inc.,
Overture Search Services (Ireland) Limited, InfoSpace Sales LLC, InfoSpace
Europe Limited and InfoSpace, Inc. (as guarantor under Section 22 of Attachment
B to the Agreement), and amends that certain Yahoo! Publisher Network Service
Order #1-9935871 by and among the foregoing parties effective as of November 26,
2007 (the “Original Agreement”). Capitalized terms not defined herein have the
meanings set forth in the Original Agreement, except as amended by this
Amendment #1.

 

1. The Original Agreement is hereby amended such that the Agreement shall
terminate as to [*] on [*].

 

2. Except as amended by this Amendment #1, the Original Agreement will remain in
full force and effect in accordance with its terms. In the event of a conflict
between the terms of this Amendment #1 and the Original Agreement, the terms of
this Amendment #1 will govern.

This Amendment #1 has been executed by the duly authorized representatives of
the parties as of the Amendment #1 Effective Date.

 

OVERTURE SERVICES, INC.,     INFOSPACE SALES LLC By:   /s/ Matt Whiteley     By:
  /s/ Michael Glover Name:   Matt Whiteley     Name:   Michael Glover Title:  
Director, BD     Title:   VP, Business Dev

OVERTURE SEARCH SERVICES

(IRELAND) LIMITED

    INFOSPACE EUROPE LIMITED By:   /s/ Matt Whiteley     By:   /s/ Michael
Glover Name:   Matt Whiteley     Name:   Michael Glover Title:   Director, BD  
  Title:   VP, Business Dev    

INFOSPACE, INC. (as guarantor under Section 22

of Attachment B to the Agreement)

      By:   /s/ Michael Glover       Name:   Michael Glover       Title:   VP,
Business Dev

 

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 17 C.F.R. §§ 200.80(b)(4), 200.83 and 240.24b-2 and
submitted separately with the Securities and Exchange Commission.

CONFIDENTIAL